WHITING, P. J.
(concurring ¡specially). The trial- ¡court re-
fused to adopt either ¡one of the accepted rules of damages -for deceit, but held the wrongdoer for the ¡amount of an ¡assessment *343upon ,ttho bank made by the federal examiner, a long .period -after ■the (purchase of the bank.' That the ruling of the trial court was error is too dear to cali for discussion. It is equally clear that the .amount of damages under the “majority” rule (adopted by this count án Hallen y. Martin) would have been greater than the amount of .such .assessment, inasmuch asi it would have included interest for a considerable period. It follows that the error wlas not prejudicial to appellant. I cannot agree that the damages under -the so-called “minority” rule would have been the same as under the “majority” rule, as it-appears perfectly clear that -it would melt. It therefore cannot conauir in the statement to that effect in the'majority decision. However such- statement i's but obiter.